DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6 and 13-23 were previously pending.  Claims 1 and 13 were amended and new claim 24 was added in the reply filed May 10, 2021.  Claims 1-6 and 13-24 are currently pending, of which claims 19-23 are withdrawn from consideration. 

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but are not persuasive.  Applicant argues that the claims do not recite an abstract idea because "claim 1 provides prediction of demands for a plurality of vehicle category types. The result of the prediction is fed back to the system to determine an error between the predicted demands and real-time demands…"  Remarks, 13.  This describes mathematical operations to optimize business operations.  It sets forth an improvement the abstract idea identified rather than an improvement to computers or any other underlying technology.  
Applicant also argues that the claims integrate the abstract idea a practical application.  "The claimed subject matter provides an improved method for allocating vehicles to ride requests."  Remarks, 14.  Again, this is an abstract process.  The limitations identified here are not additional elements.  "Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…" MPEP 2106.04(d) II (emphasis added).  
Applicant's arguments that the claims recite significantly more (Remarks, 15) are unpersuasive for the same reasons.  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added)).  Instead, an inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  
There is no support on the record that the "invention improves the operation of the computer and improves the technical field of computer intelligence."  Remarks, 15.  See October 2019 Update: Subject Matter Eligibility, pg. 12. ("if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology").  Rather, the claimed improvements improve the abstract process of matching a ride requesting person to a human driver/provider.  Accordingly, the rejection is maintained. 
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but are not persuasive.  Applicant argues that Kislovsky does not disclose that excess demands for one type of vehicle are allocated to underutilized other types.  Remarks, 18.  However, Kislovsky discloses that the prioritizations for one type can be "diminished or reduced" in favor of other types "when local demand increases in certain areas and locations, in order to fulfill the increased demand" (¶ 0181).  Accordingly, the rejections are maintained.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 13-18, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-6 and 13-18, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including extracting historical travel data for a first time period; predicting for a plurality of vehicle category types, demands for a second time period based on the extracted historical travel data, wherein the plurality of vehicle category types includes a first category of vehicles and a second category of vehicles, and wherein a first ride fare for the first category of vehicles is greater than a second ride fare for the second category of vehicles; determining an error between the predicted demands and real-time demands associated with the second time period; executing a real-time correction of the demands at first and second time intervals, wherein the real-time correction at the first time interval is executed based on the determined error, and wherein the real-time correction at the second time interval is executed based on an arrival rate of the real-time demands in one or more sub-time intervals of the second time interval; predicting real-time supply based on real-time location information of a plurality of vehicles, wherein the plurality of vehicles includes at least the first category of vehicles and the second category of vehicles, and wherein the real-time location information of each vehicle indicates whether each vehicle is currently operating to transport one or more first customers to one or more drop-off locations; determining a time to a booking of a supply associated with each of the plurality of vehicles based on the real-time corrected demands, the real-time predicted supply, and an inter-arrival time of one or more second customers, wherein the time to the booking of the supply is a time between a start time of the booking and one of a login time, a trip end time, or a trip canceled time; determining excess demands for the second category of vehicles in real-time based on the extracted historical travel data, the real-time corrected demands, and the real-time supply for the second category of vehicles, wherein the excess demands for the second category of vehicles includes one or more ride requests, for the second category of vehicles, that are in excess to the real-time 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for optimizing commercial relationships with transportation service providers (including both structuring the customer's relationship with the commercial business entity as well as creating an interpersonal relationship between the passenger/requestor and a specific vehicle driver), as well as optimally allocating available service inventory to fulfill customer requests (i.e., in the terminology of the 2019 Revised PEG—fundamental economic practices; commercial or legal interactions (including sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people; see also published Specification ¶¶ 0003-07).  Additionally, it recites various mathematical determinations/calculations/relationships among numerical data and values (e.g., predicting demand over a time period for low-fare and high-fare vehicle categories; determining demand error; correcting demand based on the error and arrival rate; predicting vehicle supply; determining booking time based on corrected demand, corrected supply, and arrival time; determining a proportion of underutilized vehicles based on time to booking; and allocating the proportion).  Thus, the recited abstract idea can be viewed as adding one abstract idea (math) to another abstract idea (allocating resources of a transportation-providing enterprise to requesting customers).  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)).
Although the claims recite performing steps in "real-time," this merely further describes the general link to a technological environment/field of use, rather than presenting any meaningful limits.  See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[Sjimply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).  Real-time data communication is a generic feature of using computers and the Internet to perform any application.  Although the claims recite extracting historical and real-time data (e.g., vehicle location), no specific mechanism for collecting this data is recited, and additionally this amounts to no more than extra-solution data-gathering activities (See MPEP 2106.05(g)). 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (circuitry, database server, communication network—see published Specification ¶¶ 0022 & 29-33, describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements; including ¶ 0030 describing the circuitry as a "general purpose processing device").  The same rationale applies to performing the steps in "real-time" (see ¶¶ 0025, 42) and extracting historical and real-time data (e.g., vehicle location) (see ¶¶ 0039-40. 43-45).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (that is, they merely further limit the mathematical analysis of allocating commercial services without adding any new additional elements beyond the identified abstract idea).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  They do not add any new additional elements not already analyzed with respect to the independent claims.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13-14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Balva, U.S. Pat. Pub. No.  2020/0249047 (Reference A of the PTO-892 part of paper no. 20201113) in view of Kislovsky, et al., U.S. Pat. Pub. No.  2018/0341880 (Reference A of the PTO-892 part of paper no. 20210208), O'Sullivan, U.S. Pat. Pub. No.  2008/0195428 (Reference B of the PTO-892 part of paper no. 20201113), and Moreira-Matias, U.S. Pat. Pub. No.  2018/0096606 (Reference C of the PTO-892 part of paper no. 20201113).
As per claim 1, Balva teaches a method comprising:
extracting, by circuitry, from a database server, historical travel data for a first time period via a communication network (¶ 0064); 
predicting, by the circuitry, for a plurality of vehicle category types, demands for a second time period based on the extracted historical travel data (¶ 0064), wherein the 
determining, by the circuitry, an error between the predicted demands and demands associated with the second time period (¶¶ 0043-44, 66, 71); 
executing, by the circuitry, a correction of the demands at first and second time intervals, wherein the correction at the first time interval is executed based on the determined error, and wherein the correction at the second time interval is executed based on an arrival rate of the demands in one or more sub-time intervals of the second time interval (¶¶ 0066, 68, 71); 
predicting, by the circuitry, supply based on location information of a plurality of vehicles, wherein the plurality of vehicles includes the first category of vehicles and the second category of vehicles, and wherein the location information of each vehicle indicates whether each vehicle is currently operating to transport one or more first customers to one or more drop-off locations (¶¶ 0036, 58, 60, 74); 
determining, by the circuitry, a time to a booking of a supply associated with each of the plurality of vehicles based on the corrected demands, the predicted supply, and an inter-arrival time of one or more second customers, wherein the time to the booking of the supply is a time between a start time of the booking and one of a login time, a trip end time, or a trip canceled time (¶¶ 0066, 71, 73); 
determining, by the circuitry, a proportion of the first category of vehicles that are currently unutilized, wherein the proportion of the first category of vehicles is determined based on at least the determined time to the booking of the supply (¶¶ 0033, 47, 69, 74).
Balva does not explicitly teach determining, by the circuitry, excess demands for the second category of vehicles based on the extracted historical travel data, the corrected demands, and the supply for the second category of vehicles, wherein the excess demands for the second category of vehicles includes one or more ride requests, for the second category of vehicles, that are in excess to the supply of the second category of vehicles; and allocating, by the circuitry, the determined proportion 
The references do not explicitly teach the determining, demand, correction, supply, location, and allocating are real-time.  However, O'Sullivan teaches using real-time data for real-time transport allocation to user needs (Abst.; ¶¶ 0096, 117-18, 127, 130, 134).  Moreira-Matias also specifically teaches real-time error and correction (¶ 0033).  It would have been prima facie obvious to incorporate this technique for the same reason it is useful in O'Sullivan—namely, to rapidly provide the best matching transportation combinations in a dynamic environment (see Abst.; ¶¶ 0137, 141).  Balva, O'Sullivan, and Moreira-Matias all deal with on-demand transportation, and one skilled in the art would have recognized that using this technique would improve the system of Balva due to their similar purposes and functions in that field.  Moreover, based upon the level of skill displayed in the references, modifying Balva's system to use a real-time data gathering and analysis technique could have been implemented through routine engineering producing predictable results.
As per claim 2, Balva in view of Kislovsky, O'Sullivan, and Moreira-Matias teaches claim 1 as above.  Balva further teaches the historical travel data includes at least source information, destination information, pick-up time, and drop-off time of each historical ride associated with the first time period (¶¶ 0040, 62).
Claims 13-14 recite the same limitations as claims 1-2, albeit broader.  They are rejected based on the same findings and rationale as above. 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over alva in view of Kislovsky, et al., O'Sullivan, and Moreira-Matias as applied to claims 1 and 13 above, further in view of Bosworth, U.S. Pat. Pub. No.  2014/0067469 (Reference F of the PTO-892 part of paper no. 20200417).
As per claims 3 and 15, Balva in view of Kislovsky, O'Sullivan, and Moreira-Matias teaches claims 1 and 13 as above.  Balva further teaches identifying, by the circuitry, an algorithm from a plurality of algorithms, wherein the demands for the second time period are predicted by using the identified algorithm (¶ 0042).  Balva does not explicitly teach identifying by auctioning a portion of the historical travel data; which is taught by Bosworth (¶¶ 0073-76).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Bosworth—namely, to further test different algorithms with different subsets of data.  Moreover, this is merely a combination of old elements in the art of forecasting.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balva in view of Kislovsky, et al., O'Sullivan, Moreira-Matias, and Bosworth as applied to claims 3 and 15 above, further in view of Werbos, U.S. Pat. No. 6,882,992 (Reference G of the PTO-892 part of paper no. 20200417).
As per claims 4 and 16, Balva in view of Kislovsky, O'Sullivan, Moreira-Matias, and Bosworth teaches claims 3 and 15 as above.  Bosworth further teaches the plurality of prediction algorithms includes at least an exponential smoothing algorithm (¶ 0019, cl. 11).  It would have been prima facie obvious to incorporate this element because it is merely a combination of old elements in the art of forecasting.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
The references do not explicitly teach the plurality of prediction algorithms includes at least an autoregressive exogenous (ARX) algorithm; which is taught by Werbos (col. 8, lines 12-18).  It would have been prima facie obvious to one of ordinary .

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balva in view of Kislovsky, et al., O'Sullivan, and Moreira-Matias as applied to claims 1 and 13 above, further in view of Barbaresi, U.S. Pat. Pub. No.  2009/0303940 (Reference H of the PTO-892 part of paper no. 20200417).
As per claims 5 and 17, Balva in view of Kislovsky, O'Sullivan, and Moreira-Matias teaches claims 1 and 13 as above.  The references do not explicitly teach the inter-arrival time of the one or more second customers is determined such that a difference between arrival times of the one or more second customers follows an exponential distribution; which is taught by Barbaresi (¶ 0090).  Both Barbaresi and the base references deal with allocating resources to customers based on demand and available capacity.  One skilled in the art would have recognized that using this technique would improve the system due to their similar purposes and functions in that field, where it is known to be commonly used (see ¶ 0090).  Moreover, based upon the level of skill displayed in the references, modifying the system of the base references to use an exponential distribution technique could have been implemented through routine engineering producing predictable results.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balva in view of Kislovsky, et al., O'Sullivan, and Moreira-Matias as applied to claims 1 and 13 above, further in view of Shariff, et al., U.S. Pat. No. 9,940,635 (Reference D of the PTO-892 part of paper no. 20201113). 
As per claims 6 and 18, Balva in view of Kislovsky, O'Sullivan, and Moreira-Matias teaches claims 1 and 13 as above.  Balva further teaches the proportion of the first category of vehicles is further determined based on a trip time, and wherein the trip time is determined based on the historical travel data (¶¶ 0047, 61, 69, 74).  Although the base references including Balva disclose that the resource under examination is the first category of vehicles (see above), the references do not explicitly teach the proportion of the resource is further determined based on a gross merchant value (GMV), wherein the GMV is determined based on at least the real-time location information and the time to the booking of the supply.  However, this is taught by Shariff (col. 32, line 25—col. 33 line 10; col. 52, lines 23-40).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Shariff—namely, to better allocate supply to demand via promotions.  Both Shariff and the base references deal with allocating resources to customers based on demand and available capacity.  One skilled in the art would have recognized that using this technique would improve the system due to their similar purposes and functions in that field, where it is known to be commonly used.  Moreover, based upon the level of skill displayed in the references, modifying the system of the base references to use a gross merchant value could have been implemented through routine engineering producing predictable results.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Balva in view of Kislovsky, et al., O'Sullivan, and Moreira-Matias as applied to claim 1 above, further in view of Goel, U.S. Pat. Pub. No.  2007/0244766 (Reference A of the attached PTO-892). 
As per claim 24, Balva in view of Kislovsky, O'Sullivan, and Moreira-Matias teaches claim 1 as above.  The references do not explicitly teach the determined proportion of the first category of vehicles are allocated to the one or more second customers at the second ride fare of the second category of vehicles; which is taught by Goel ¶ 0704).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Goel—namely, to take advantage of luxury-type vehicles that often have low demand.  Moreover, this is merely a combination of old elements in the art of transportation requests.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abari, et al., U.S. Pat. Pub. No.  2019/0197798 (Reference B of the attached PTO-892) relates to optimizing allocation of categories of vehicles. 
Gendreau, et al, Dynamic Vehicle Routing and Dispatching, Fleet Management and Logistics, 1998, Kluwer Academic Publishers, pgs. 115-126 (Reference U of the attached PTO-892) relates to optimizing allocation of categories of vehicles.
Madsen, et al., A heuristic algorithm for a dial-a-ride problem with time windows, multiple capacities, and multiple objectives, Annals of Operations Research, Vol. 60, 1995, pgs. 193-208 (Reference V of the attached PTO-892) relates to optimizing allocation of categories of vehicles.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628